DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10-16, and 20-27 are being examined. Claims 7-9 and 17-19 are withdrawn.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that searches for a particular neural network architecture for a specific application are likely to yield how the network has been trained.  This is not found persuasive because withdrawn claims 7-9 and 17-19 are mutually exclusive species with the other limitations of the claim set. Claims 7-9 and 17-19 deal with specific details on training of the neural network (i.e., training with labeled version of the multi-energy images, comparing reconstruction generated to high resolution slice and view data during training, training with a fourth plurality of multi-energy images) which is not necessary to include in the search for using the neural network for a reconstruction application.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 is being considered by the examiner.

Drawings
The drawings are objected to because “core 542” in Fig. 5 should be –processor 542—to be consistent with the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Para. 0004, line 4, “proving a beam of electrons” should read –providing a beam of electrons--.
In Para. 0007, line 1, “Figures 2” should read –Figure 2--.
In Para. 0011, “Figures 5” should read –Figure 5--.
In Para. 0018, line 21, “image take from” should read –image taken from--.
In Para. 0026, line 15, “ob-tain” should read –obtain--.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: 
“a volume of the sample…includes” should read –the volume of the sample…includes:--.  
“an artificial neural network” should read –the artificial neural network--.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “proving a beam of electrons” should read –providing a beam of electrons--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “computer readable memory” should read –computer readable medium--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a volume of the sample” in line 2 should read –the volume of the sample--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “a sample” in line 4 should read –the sample--.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:
“a slice” should read –the slice--.  
“surface includes;” should read –surface includes:--.
“a subsequent surface” should read –the subsequent surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the method" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the sample” in line 3. It is unclear and indefinite if this is the same sample as that earlier in the claim and in claim 1.
Claims 2-4, 6, 10, and 27 depend on claim 1 and are also rejected under 112(b) for the same reason(s) as set forth above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3-6 are modifying one of the artificial neural network options (i.e. either a three-dimensional or a plurality of two-dimensional neural networks) however if the other artificial neural network option is not selected in claim 2, then dependent claims 3-6 are not further limited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-11, 14-16, 20-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 2013/0301794 A1, hereinafter “Grader”) in view of Xing et al. (US 2019/0035116 A1, hereinafter “Xing”).
Regarding claim 1, Grader teaches, an artificial intelligence reconstruction technique based on multi-energy data, the method comprising (As shown in Fig. 17 and 0106, 3D images of the cuttings are generated by a multi-energy CT scanner; As shown in Para. 0070, the data set is reconstructed for multiple energy values): 
acquiring a first plurality of multi-energy images of a surface of a sample (As shown in Para. 0020, digital images of rock fragments are created from the multi-energy X-ray CT scan; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals), each image of the first plurality of multi-energy images obtained at a different beam energy, wherein each image of the first plurality of multi-energy images include data from a different depth within the sample (As shown in Para. 0020, images of the rock fragments from the multi-energy X-ray CT scan consists of rock fragments scanned at two or more different energy levels; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals; Note: X-ray consists of beam of electrons (i.e. X-ray photons)); 
and reconstructing, by an artificial neural network, at least a volume of the sample based on the first plurality of multi-energy images (As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel), wherein a resolution of the reconstruction is greater than a resolution of the first plurality of multi-energy images (As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner and a 2D image output of a SEM and/or FIB-SEM; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel; Note: reconstruction is a 3D image which shows there is a depth resolution. In comparison the SEM/FIB-SEM 2D image does not have this depth resolution (i.e. has lower resolution)).
Grader does not expressly disclose the following limitation underlined above: artificial intelligence reconstruction, and reconstructing by an artificial neural network.
However, Xing teaches, artificial intelligence reconstruction (As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image; Note: a CNN is a type of artificial neural network/ANN), 
and reconstructing by an artificial neural network (As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing the reconstructing using an artificial neural network as taught by Xing into the reconstruction technique of Grader in order to improve the quality of the image (Xing, Para. 0042).
Regarding claim 10, the combination of Grader and Xing teaches the limitations as explained above in claim 1.
The combination of Grader and Xing further teaches, wherein a charged-particle microscope both acquires the first plurality of multi-energy images, and reconstructs at least the volume of the sample (Grader, As shown in Para. 0057, scanning electron microscopy (SEM) and focused ion beam-SEM (FIB-SEM) is used to analyze the rock fragments; As shown in Fig. 17 and 0106, 3D images of the cuttings are generated by a multi-energy CT scanner; As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel) using the artificial neural network (Xing, As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image).
Regarding claim 11, Grader teaches, a charged particle microscope system for obtaining volume reconstructions of a sample, the system including (As shown in Para. 0057, scanning electron microscopy (SEM) and focused ion beam-SEM (FIB-SEM) is used to analyze the rock fragments; As shown in Fig. 17 and 0106, 3D images of the cuttings are generated by a multi-energy CT scanner; As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel): 
an electron beam for proving a beam of electrons at a plurality of different beam energies (As shown in Para. 0020, images of the rock fragments from the multi-energy X-ray CT scan consists of rock fragments scanned at two or more different energy levels; Note: X-ray consists of beam of electrons (i.e. X-ray photons)); 
a cutting tool for removing a slice of a sample (As shown in Para. 0059, the rock fragments are rock samples obtained during drilling and there are different depth/drilling intervals; Note: the rock fragments are slices of the rock sample created from drilling (i.e. cutting through the rock)); 
and a controller at least coupled to control the electron beam and the cutting tool, the controller including or coupled to a non-transitory computer readable medium storing code that, when executed by the controller or a computing system coupled to the controller, causes the system to (As shown in Para. 0088, the SEM and FIB images are drill cuttings from drilling (i.e. from a cutting tool); As shown in Para. 0109, the 3D image output of the X-ray multi-energy scanner and the 2D image output of the SEM and/or FIB-SEM is transferred to a computer that has program instructions to carry out analysis on the image. The processor (i.e. CPU) is adapted to run the programs stored on the computer storage medium; Note: the processor is the controller): 
acquire a first plurality of multi-energy images of a surface of a sample (As shown in Para. 0020, digital images of rock fragments are created from the multi-energy X-ray CT scan; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals), each image of the first plurality of multi-energy images obtained at a different beam energy, wherein each image of the first plurality of multi-energy images include data from a different depth within the sample (As shown in Para. 0020, images of the rock fragments from the multi-energy X-ray CT scan consists of rock fragments scanned at two or more different energy levels; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals; Note: X-ray consists of beam of electrons (i.e. X-ray photons)); 
and reconstruct, by an artificial neural network coupled to or included in the system, at least a volume of the sample based on the first plurality of multi-energy images (As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel), wherein a resolution of the reconstruction is greater than a resolution of the first plurality of multi-energy images (As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner and a 2D image output of a SEM and/or FIB-SEM; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel; Note: reconstruction is a 3D image which shows there is a depth resolution. In comparison the SEM/FIB-SEM 2D image does not have this depth resolution (i.e. has lower resolution)).
Grader does not expressly disclose the following limitation underlined above: reconstruct, by an artificial neural network coupled to or included in the system.
However, Xing teaches, reconstruct, by an artificial neural network coupled to or included in the system (As shown in Para. 0076, there is multi-energy scanning; As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image; As shown in Para. 0024, the processor performs the reconstructing using the convolutional neural network; Note: a CNN is a type of artificial neural network/ANN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing the reconstructing using an artificial neural network as taught by Xing into the reconstruction technique of Grader in order to improve the quality of the image (Xing, Para. 0042).
Regarding claim 14, the combination of Grader and Xing teaches the limitations as explained above in claim 11.
Grader in the combination further teaches, wherein the computer readable memory further includes code, that when executed, causes the system to (As shown in Para. 0109, the processor (i.e. CPU) is adapted to run the programs stored on the computer storage medium):
 remove, with the cutting tool, a layer of the sample to expose a second surface (As shown in Para. 0059, the rock fragments are rock samples obtained during drilling at different depth/drilling intervals. The rock fragments/cuttings are obtained during drilling of a wellbore through the rock surface; Note: the different drill depths expose a different surface).
Regarding claim 15, the combination of Grader and Xing teaches the limitations as explained above in claim 14.
Grader in the combination further teaches, wherein the computer readable memory further includes code, that when executed, causes the system to (As shown in Para. 0109, the processor (i.e. CPU) is adapted to run the programs stored on the computer storage medium): 
acquire a second plurality of multi-energy images of the second surface of a sample, each image of the second plurality of multi-energy images obtained at a different beam energy, wherein each image of the second plurality of multi-energy images include data from a different depth within the sample (As shown in Para. 0020, images of the rock fragments from the multi-energy X-ray CT scan consists of rock fragments scanned at two or more different energy levels; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals; As shown in Para. 0059, the rock fragments are rock samples obtained during drilling at different depth/drilling intervals. The rock fragments/cuttings are obtained during drilling of a wellbore through the rock surface; Note: the different drill depths expose a different surface and X-ray consists of beam of electrons (i.e. X-ray photons)).
Regarding claim 16, the combination of Grader and Xing teaches the limitations as explained above in claim 15.
The combination of Grader and Xing further teaches, wherein the code that causes the system to reconstruct (Grader, As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel; As shown in Para. 0109, the processor (i.e. CPU) is adapted to run the programs stored on the computer storage medium), by an artificial neural network coupled to or included in the system (Xing, As shown in Para. 0076, there is multi-energy scanning; As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image; As shown in Para. 0024, the processor executes the programs stored on the computer-readable medium which consists of performing reconstruction using the convolutional neural network), at least a volume of the sample based on the first plurality of multi-energy images further includes code that, when executed, causes the system to (Grader, As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel; As shown in Para. 0109, the processor (i.e. CPU) is adapted to run the programs stored on the computer storage medium): 
reconstruct (Grader, As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel), by the artificial neural network (Xing, As shown in Para. 0076, there is multi-energy scanning; As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image), at least a volume of the sample based on the first and second pluralities of multi-energy images (Grader, As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel. The CT values for each voxel are averaged for each scan).
Regarding claim 20, the combination of Grader and Xing teaches the limitations as explained above in claim 11.
The combination of Grader and Xing further teaches, wherein the charged-particle microscope both acquires the first plurality of multi-energy images, and reconstructs at least the volume of the sample (Grader, As shown in Para. 0057, scanning electron microscopy (SEM) and focused ion beam-SEM (FIB-SEM) is used to analyze the rock fragments; As shown in Fig. 17 and 0106, 3D images of the cuttings are generated by a multi-energy CT scanner; As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel) using the artificial neural network (Xing, As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image).
Regarding claim 21, Grader teaches, a method for forming a volume reconstruction of a sample based on low resolution multi-energy image data, the method comprising (Para. 0009: method and system for categorizing rock fragments using multi-energy X-ray digital scanning; As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner and a 2D image output of a SEM and/or FIB-SEM; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel; Note: reconstruction is a 3D image which shows there is a depth resolution. In comparison the SEM/FIB-SEM 2D image does not have this depth resolution (i.e. has lower resolution)): 
receiving a plurality of multi-energy image data sets, each multi-energy data set of the plurality of multi-energy image data sets acquired of a different surface of a sample (As shown in Para. 0020, digital images of rock fragments are created from the multi-energy X-ray CT scan; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals), wherein each multi-energy data set includes multiple images, each image of the multiple images acquired at a different beam energy, and wherein each image of the multiple images acquired include data from a different depth within the sample in relation to a respective surface of the different surfaces of the sample (As shown in Para. 0020, images of the rock fragments from the multi-energy X-ray CT scan consists of rock fragments scanned at two or more different energy levels; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Paras. 0009 and 0014, the intervals consist of one or more drilling/depth intervals; Note: X-ray consists of beam of electrons (i.e. X-ray photons)); 
and reconstructing, by an artificial neural network, a volume of the sample based on the plurality of multi-energy image data sets (As shown in Para. 0070, the CT values generated by the scanner are reconstructed for each energy scan and a 3D image is obtained with the CT value for each voxel), wherein a resolution of the reconstruction is greater than a resolution of each image of the plurality of multi-energy image data sets (As shown in Para. 0109, there is a 3D image output of the X-ray CT multi-scanner and a 2D image output of a SEM and/or FIB-SEM; As shown in Para. 0070, the CT values from the scanner are reconstructed in which a 3D image is obtained with the CT value for each voxel; Note: reconstruction is a 3D image which shows there is a depth resolution. In comparison the SEM/FIB-SEM 2D image does not have this depth resolution (i.e. has lower resolution)).
Grader does not expressly disclose the following limitation underlined above: reconstructing, by an artificial neural network.
However, Xing teaches, reconstructing, by an artificial neural network (As shown in Para. 0076, there is multi-energy scanning; As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image; As shown in Para. 0024, the processor performs the reconstructing using the convolutional neural network; Note: a CNN is a type of artificial neural network/ANN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing the reconstructing using an artificial neural network as taught by Xing into the reconstruction technique of Grader in order to improve the quality of the image (Xing, Para. 0042).
Regarding claim 24, the combination of Grader and Xing teaches the limitations as explained above in claim 21. 
Grader in the combination further teaches, further comprising: between acquiring sequential multi-energy data sets of the plurality of multi-energy image data sets, removing a slice of the sample to expose a subsequent surface of the different surfaces (As shown in Para. 0020, digital images of rock fragments are created from the multi-energy X-ray CT scan; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Para. 0059, the rock fragments are rock samples obtained during drilling and are taken at different depth/drilling intervals; Note: each drilling interval/depth interval is a subsequent surface of the rock sample).

Claims 2-3, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 2013/0301794 A1, hereinafter “Grader”) in view of Xing et al. (US 2019/0035116 A1, hereinafter “Xing”) and further in view of Wang et al. (CN 108629816A, see attached machine translation; hereinafter “Wang”).
Regarding claim 2, the combination of Grader and Xing teaches the limitations a explained above in claim 1.
Xing in the combination further teaches, wherein the artificial neural network is either a three-dimensional artificial neural network or is formed from a plurality of two-dimensional artificial neural networks (As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a first convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image; As shown in Para. 0022, the reconstructed image is processed with a second convolutional neural network to obtain the resultant image; As shown in Para. 0056, convolutional layers have two-dimensional convolutional kernels. This shows the CNNs are 2D).
The combination of Grader and Xing does not expressly disclose the following limitation underlined above: a three-dimensional artificial neural network.
However, Wang teaches, a three-dimensional artificial neural network (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an artificial neural network being a three-dimensional artificial neural network as taught by Wang into the combined multi-energy reconstruction system of Grader and Xing in order to analyze medical images (Wang, Para. 0054).
Regarding claim 3, the combination of Grader, Xing, and Wang teaches the limitations as explained above in claim 2.
Wang in the combination further teaches, wherein the three-dimensional artificial neural network is selected from one of a 3D U-net, a volumetric convolutional neural network, a 3D Generative Adversarial Network, and combinations thereof (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN; Note: a 3D U-Net is selected here).
Regarding claim 12, the combination of Grader and Xing teaches the limitations a explained above in claim 11.
The combination of Grader and Xing does not expressly disclose the following limitation: wherein the artificial neural network is a three-dimensional artificial neural network.
However, Wang teaches, wherein the artificial neural network is a three-dimensional artificial neural network (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an artificial neural network being a three-dimensional artificial neural network as taught by Wang into the combined multi-energy reconstruction system of Grader and Xing in order to analyze medical images (Wang, Para. 0054).
Regarding claim 13, the combination of Grader, Xing, and Wang teaches the limitations as explained in claim 12.
Wang in the combination further teaches, wherein the three-dimensional artificial neural network is selected from one of a 3D U-net, a volumetric convolutional neural network, a 3D Generative Adversarial Network, and combinations thereof (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN; Note: a 3D U-Net is selected here).
Regarding claim 22, the combination of Grader and Xing teaches the limitations as explained above in claim 21.
The combination of Grader and Xing does not expressly disclose the following limitation: wherein the artificial neural network is a three-dimensional artificial neural network.
However, Wang teaches, wherein the artificial neural network is a three-dimensional artificial neural network (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an artificial neural network being a three-dimensional artificial neural network as taught by Wang into the combined multi-energy reconstruction system of Grader and Xing in order to analyze medical images (Wang, Para. 0054).
Regarding claim 23, the combination of Grader and Xing teaches the limitations as explained above in claim 22.
Wang in the combination further teaches, wherein the three-dimensional artificial neural network is selected from one of a 3D U-net, a volumetric convolutional neural network, a 3D Generative Adversarial Network, and combinations thereof (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN; Note: a 3D U-Net is selected here).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 2013/0301794 A1, hereinafter “Grader”) in view of Xing et al. (US 2019/0035116 A1, hereinafter “Xing”) and further in view of Boughorbel et al. (US 2011/0266440 A1, hereinafter “Boughorbel”).
Regarding claim 25, the combination of Grader and Xing teaches the limitations as explained above in claim 24.
Grader in the combination teaches, wherein, removing a slice of the sample to expose a subsequent surface of the different surfaces (As shown in Para. 0020, digital images of rock fragments are created from the multi-energy X-ray CT scan; As shown in Para. 0021, there is a first plurality of rock fragments and a second plurality of rock fragments at different intervals; As shown in Para. 0059, the rock fragments are rock samples obtained during drilling and are taken at different depth/drilling intervals; Note: each drilling interval/depth interval is a subsequent surface). 
The combination of Grader and Xing does not expressly disclose the following limitation: includes: removing, by a microtome, the slice of the sample to expose a subsequent surface of the different surfaces.
However, Boughorbel teaches, includes: removing, by a microtome, the slice of the sample to expose a subsequent surface of the different surfaces (Para. 0054: “physical slicing involves the physical removal of (at least one layer of) material from the same, and may be performed using mechanical techniques (e.g. using a microtome)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include removing a slice of the sample using a microtome as taught by Boughorbel into the combined multi-energy CT reconstruction system of Grader and Xing in order to obtain z-penetration into the sample (Para. 054, Boughorbel).
Regarding claim 26, the combination of Grader and Xing teaches the limitations as explained above in claim 21.
The combination of Grader and Xing does not expressly disclose the following limitation: wherein the sample is a biological sample.
However, Boughorbel teaches, wherein the sample is a biological sample (Para. 0015 and Figs. 2A and 2B show the results of a SEM-based investigation of a stained biological sample).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sample being a biological sample as taught by Boughorbel into the combined multi-energy CT reconstruction system of Grader and Xing in order to allow automatically generate depth-resolved imagery for samples with unknown composition/geometry (Para. 0019, Boughorbel).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Grader et al. (US 2013/0301794 A1, hereinafter “Grader”) in view of Xing et al. (US 2019/0035116 A1, hereinafter “Xing”) and further in view of Wang et al. (CN 108629816A, see attached machine translation; hereinafter “Wang”) and “Super-resolution for asymmetric resolution of FIB-SEM 3D imaging using AI with deep learning” by Hagita et al. (hereinafter “Hagita”).
Regarding claim 27, the combination of Grader and Xing teaches the limitations as explained above in claim 1.
The combination of Grader and Xing teaches, wherein the first plurality of multi-energy images are scanning electron microscopy (SEM) images (Grader, As shown in Fig. 17 and Para. 0024, 2D images of the rock fragments are created using SEM), the artificial neural network is either a three-dimensional artificial neural network or includes a plurality of two-dimensional artificial neural networks, and the method further comprising (Xing, As shown in Para. 0019, a CT image is reconstructed in which projection data is processed by a first convolutional neural network and back-propagation is performed on the processed projection data to obtain the reconstructed image; As shown in Para. 0022, the reconstructed image is processed with a second convolutional neural network to obtain the resultant image; As shown in Para. 0056, convolutional layers have two-dimensional convolutional kernels. This shows the CNNs are 2D):
 acquiring multiple multi-energy SEM images and multiple focused ion beam (FIB) based slice and view images of the same volume of a second sample (Grader, As shown in Fig. 17 there are images from both SEM and FIB; As shown in Para. 0024, 2D images of the rock fragments are created using SEM and images of the rock fragment are created using FIB; As shown in Para. 0088, there are multiple images taken at the same depth (i.e. same volume) of the cutting/sample; As shown in Para. 0005, different samples of rock can be used; As shown in Para. 0027, there are slices per rock fragment), 
and training the artificial neural network using both the multi-energy SEM images and the FIB based slice and view images of the second sample before reconstructing the volume of the sample based on the first plurality of multi-energy images.
The combination of Grader and Xing does not expressly disclose the following limitations underlined above: a three-dimensional artificial neural network; and training the artificial neural network using both the multi-energy SEM images and the FIB based slice and view images of the second sample before reconstructing the volume of the sample based on the first plurality of multi-energy images.
However, Wang teaches, a three-dimensional artificial neural network (As shown in the Abstract and Para. 0012, a 3D U-Net is trained with MRI images to generate a reconstruction result of the MRI images; As shown in Para. 0054, a 3D U-Net is a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an artificial neural network being a three-dimensional artificial neural network as taught by Wang into the combined multi-energy reconstruction of Grader and Xing in order to analyze medical images (Wang, Para. 0054).
The combination of Grader, Xing, and Wang does not expressly disclose the following limitation underlined above: and training the artificial neural network using both the multi-energy SEM images and the FIB based slice and view images of the second sample before reconstructing the volume of the sample based on the first plurality of multi-energy images.
However, Hagita teaches, and training the artificial neural network using both the multi-energy SEM images and the FIB based slice and view images of the second sample before reconstructing the volume of the sample based on the first plurality of multi-energy images (As shown in Fig. 1, FIB and SEM is used to create images of a sample for training of the deep learning network;  As shown in Pg. 2, second paragraph, from the images, 3D volume data is reconstructed; As shown in Pg. 1, deep learning includes convolutional neural networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training an artificial neural network using SEM and FIB before reconstructing the volume of the sample as taught by Hagita into the combined multi-energy reconstruction of Grader, Xin, and Wang in order to improve the resolution of the 3D volume data (Hagita, Pg. 2, last paragraph).

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to anticipate or render obvious the limitation in claim 4 of a different coordinate direction of the multi-image data is reconstructed by different 2D neural network and the reconstruction of the different coordinate direction is reconstructed into the sample’s volume by another 2D neural network.
Claims 5-6 depend on claim 4 and therefore also contain the allowable subject matter from claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Routh, Jr. et al. (US 2014/0007307 A1) teaches a method of preparing and imaging a lamella in a particle-optical apparatus. 
Kooijman et al. (US 2016/0189922 A1) teaches a charged particle microscope with improved spectroscopic functionality. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664